 



EXHIBIT 10.01

SEPARATION AGREEMENT AND GENERAL RELEASE

     1. Purpose of Agreement: The intent of this Separation Agreement and
General Release (“Agreement”) is to mutually, amicably and finally resolve and
compromise all issues and claims surrounding the employment of Jens Meyerhoff
(“Employee”) with FormFactor, Inc. (“Company”) and the separation thereof.

     2. Separation of Employment: Company and Employee agree that the last day
of his employment with the Company including its affiliates was July 15, 2005
(“Separation Date”). As of the Separation Date, Employee was no longer eligible
to receive further payments for wages, salary, vacation or benefits. Employee
acknowledges that as of the Separation Date, he received payment in full for all
of his accrued salary and vacation through the Separation Date. Thereafter,
Employee will be eligible for continuation of health insurance benefits at
Employee’s own expense pursuant to the provisions of COBRA.

     3. Company’s Consideration for Agreement: In exchange for the release and
agreements that Employee is making in this Agreement, the Company will:



  (a)   Pay Employee six months of his regular, base compensation in an amount
equal to $140,000, less all applicable deductions, as a lump sum payment within
ten (10) business days of his execution of this Agreement.     (b)   Subject to
Employee’s continuing compliance with this Agreement and the Confidentiality
Agreement (as defined in Section 6), pay Employee his Target Bonus for 2005 of
$238,000, less all applicable deductions, to be paid by February 28, 2006; and  
  (c)   Employee shall be credited with six months of vesting credit under each
option to purchase shares of the Company’s stock (each an “Option”) held by
Employee at the date of his termination of employment so that each Option shall
vest for the additional number of shares for which that Option would have
otherwise been vested for such Option had Employee actually completed an
additional six months of employment with the Company prior to the date of his
termination of employment. Except as set forth herein, Employee’s equity awards
remain subject to the terms of the applicable plan and award agreement,
including the post-termination of employment exercise period and any applicable
repurchase rights.     (d)   Provide executive plan out placement services
through Drake Beam Morin.     (e)   Reimburse all outstanding employee expenses
consistent with Company policy.

 



--------------------------------------------------------------------------------



 



     Employee acknowledges and agrees but for his execution of this Agreement,
he would not otherwise be entitled to the benefits described in this paragraph
3.

     4. Employee’s Consideration for Agreement: In further consideration for the
payments described in paragraph 3 and undertakings described in this Agreement,
Employee releases and waives any and all claims that he might possibly have
against the Company, whether he is aware of them or not. In legal terms, this
means that, individually and on behalf of his representatives, successors, and
assigns, Employee does hereby completely release and forever discharge the
Company, its parents, subsidiaries, affiliates, successors, assigns, directors,
officers, managers, agents, and past and present employees (“the Releasees”)
from all claims, rights, demands, actions, obligations, and causes of action of
any and every kind, nature and character, known or unknown, which Employee may
now have, or has ever had, against them including arising from or in any way
connected with Employee’s employment with the Company and/or the termination
thereof. This Release covers all statutory, common law, constitutional and other
claims, including but not limited to:



  (a)   Any and all claims for wrongful discharge, constructive discharge, or
wrongful demotion;     (b)   Any and all claims relating to any contracts of
employment, express or implied, or breach of the covenant of good faith and fair
dealing, express or implied;     (c)   Any and all tort claims of any nature,
including but not limited to claims for negligence, defamation,
misrepresentation, fraud, or negligent or intentional infliction of emotional
distress;     (d)   Any and all claims under federal, state or municipal
statutes or ordinances; any claims under the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment Act, the
Older Workers’ Benefit Protection Act, the Americans With Disabilities Act, the
Employment Retirement Income Security Act, the California Labor Code, and any
other laws and regulations relating to employment;     (e)   Any and all claims
for unpaid wages, bonuses, commissions or other compensation; and     (f)   Any
and all claims for attorneys’ fees or costs.

Employee further agrees that if any such claim is prosecuted in his name before
any court or administrative agency, he waives and agrees not to take any award
of money or other damages from such suit.

     5. Waiver of Unknown Future Claims: Employee has read Section 1542 of the
Civil Code of the State of California, which provides as follows:

2



--------------------------------------------------------------------------------



 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right. Even though he is aware of this right, Employee nevertheless
hereby voluntarily waives the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown,
arising from the subject matter of this Agreement. This paragraph 5 does not
affect claims covered by the agreement to arbitrate disputes related to the
construction or application of this Agreement, or the enforcement or breach of
this Agreement, as stated in paragraph 15.

     6. Proprietary Information. Employee acknowledges and agrees that he
remains bound by the terms of the Company’s Employment, Confidential Information
and Invention Assignment Agreement, (the “Confidentiality Agreement”), a copy of
which is attached as Exhibit 1 and which is incorporated herein by reference.

     7. Confidentiality of Agreement: Employee agrees that the terms and
conditions of this Agreement are strictly confidential. He shall not disclose,
discuss or reveal the terms or negotiation of this Agreement to any persons,
entities or organizations except as follows: (a) as required by court order;
(b) to Employee’s spouse; or (c) to Employee’s attorneys or accountants provided
that they are advised as to and agree to observe the confidentiality of such
information.

     8. Interpretation and Construction of Agreement: This Agreement shall be
construed and interpreted in accordance with the laws of the State of
California. Regardless of which party initially drafted this Agreement, it shall
not be construed against any one party, and shall be construed and enforced as a
mutually prepared Agreement.

     9. No Admission of Liability. By entering into this Agreement, the Company
is not admitting to any liability, wrongdoing or legal violation whatsoever with
regard to the employment relationship between the parties or with respect to any
claims released herein. The Company expressly denies any and all such liability
and wrongdoing.

     10. Non-Disparagement: Company and Employee agree not to disparage the
other party to any individual, organization or entity. Employee agrees that he
shall not make negative statements or representations, or otherwise communicate
negatively, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company, its subsidiaries, affiliates, successors or their officers, directors,
employees, business or reputation. Employee acknowledges that the press release
issued on July 18, 2005 with respect to his separation complies with this
Agreement.

3



--------------------------------------------------------------------------------



 



     11. Older Workers’ Benefit Protection Act: Pursuant to the Age
Discrimination in Employment Act and the Older Workers’ Benefit Protection Act,
the Company hereby advises Employee of the following:



  (a)   Employee is advised to consult with an attorney prior to signing this
Agreement.     (b)   Employee has up to twenty-one (21) days within which to
consider whether he should sign this Agreement. Employee may sign this Agreement
at any time during this 21-day period. This 21-day period begins on the date the
Company first provides Employee with the Agreement providing additional
consideration in return for a general release of claims.     (c)   If Employee
signs the Agreement, he shall have seven (7) days thereafter to revoke the
Agreement. To revoke the Agreement, Employee must deliver written notice of the
revocation to Hank Feir, the Company’s Vice President of Human Resources, so
that it is received before the seven-day revocation period expires.

     12. Complete and Voluntary Agreement: Employee acknowledges that he has
read and understands this Agreement; that he has had the opportunity to seek
legal counsel of his own choosing and to have the terms of the Agreement fully
explained to him; that he is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that he is executing this Agreement voluntarily, free of any duress or coercion.
Employee specifically understands that by entering into this Agreement he is
forever foreclosed from pursuing any of the claims he has waived in paragraph 4
and 5 above.

     13. Severability Clause: Should any of the provisions of this Agreement be
determined to be invalid or unenforceable by a court or government agency of
competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein.

     14. Scope of Agreement. This Agreement constitutes the entire understanding
of the parties on the subjects covered. Except as expressly provided here, this
Agreement supersedes and renders null and void any and all prior agreements
between Employee and the Company.

     15. Arbitration. The parties agree that any controversy involving the
construction or application of any terms, covenants or conditions of this
Agreement, or any claims arising out of or relating to this Agreement or the
breach thereof, with the exception of claims relating to violation of the
Company’s Employment, Confidential Information and Invention Assignment
Agreement, will be submitted to and settled by final and binding arbitration,
pursuant to the Federal Arbitration Act, in Alameda County, California. Each
side will bear its own attorneys’ fees in any such arbitration, and the
arbitrator shall not have authority to award attorneys’ fees unless a statutory
section at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party, in which case the arbitrator has the authority to make such
award as permitted by the statute in question.

4



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A FULL RELEASE OF LEGAL CLAIMS,
BOTH KNOWN CLAIMS AND UNKNOWN CLAIMS.

              Jens Meyerhoff                   Employee Name (Print)        
 
            /s/ Jens Meyerhoff       July 20, 2005           Employee Signature
      Date
 
            THE COMPANY        
By:
     /s/ Hank Feir       July 20, 2005
 
           
 
  Hank Feir       Date
 
  Vice President, Human Resources        

5



--------------------------------------------------------------------------------



 



EXHIBIT 1

FormFactor, Inc.

AGREEMENT REGARDING EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT,
AND ARBITRATION

     As a condition of my employment with FormFactor, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by Company, I agree to the following:

1. At-Will Employment. I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE
COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I
ACKNOWLEDGE THAT THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME,
WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF THE
COMPANY OR MYSELF, WITH OR WITHOUT NOTICE.

2. Confidential Information.

     (a) Company Information. I agree at all times during the term of my
employment and thereafter, to (i) hold in strictest confidence, (ii) not use,
except for the benefit of the Company, and (iii) not disclose to any person,
firm or corporation without prior written consent and instruction from an
authorized officer of the Company, any Confidential Information of the Company.
I understand that “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers (including, but not limited to, customers of the Company on whom I
called or with whom I became acquainted during the term of my employment),
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances or other business information disclosed to me by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment. I further understand that Confidential Information does not
include any of the foregoing items that has become publicly known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

     (b) Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

     (c) Third Party Information. I recognize that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 



--------------------------------------------------------------------------------



 



3. Inventions.

     (a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A,
a list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which (i) were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), (ii) belong
to me, (iii) relate to the Company’s proposed business, products or research and
development, and (iv) are not assigned to the Company hereunder; or, if no such
list is attached, I represent on Exhibit A that there are no such Prior
Inventions. If in the course of my employment with the Company, I incorporate
into a Company product, process or machine a Prior Invention owned by me or in
which I have an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.

     (b) Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the employ of the Company (collectively referred to as “Inventions”), except as
provided in Section 3(f) below. I further acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of and during the period of my employment with the Company and which are
protectible by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.

     (c) Inventions Assigned to the United States. I agree to assign to the
United States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

     (d) Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be available to and remain the sole
property of the Company at all times.

     (e) Patent and Copyright Registrations. I agree to assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement, with the understanding that I will not
receive any additional compensation for meeting this obligation. If the Company
is unable because of my mental or physical incapacity or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my

2



--------------------------------------------------------------------------------



 



agent and attorney in fact, to act for and in my behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.

     (f) Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B). I will advise the Company promptly
in writing of any inventions that I believe meet the criteria in California
Labor Code Section 2870 and are not otherwise disclosed on Exhibit A.

4. Duty not to Compete. I understand that my employment with the Company
requires my undivided attention and effort. As a result, during my employment, I
will not, without the Company’s express prior written consent, engage in any
employment or business other than for the Company. Additionally, I will not
invest in or assist in any manner any business which directly or indirectly
competes with the business or future business plans of the Company, except that
I may own up to one percent (1%) of the stock of a publicly-held company.

5. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to my
employment with the Company or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of my employment, I agree
to sign and deliver the “Termination Certification” attached hereto as
Exhibit C.

6. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

7. Solicitation of Employees. I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of the Company, either for
myself or for any other person or entity.

8. Conflict of Interest Guidelines. I agree to diligently adhere to the Conflict
of Interest Guidelines attached as Exhibit D hereto.

9. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

10. Arbitration.

     (a) Arbitration. The Company and I agree that any dispute or controversy
arising out of, or relating to, or concerning our employment relationship, with
the exception of those claims set forth in Section 10(b) below, shall be settled
by arbitration to be held in Alameda County, California, in accordance with the
Employment Dispute Resolution Rules then in effect of the American Arbitration
Association, and

3



--------------------------------------------------------------------------------



 



permitting adequate and reasonable discovery. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator, which shall be rendered in a written opinion, shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
Company shall pay the costs and expenses of such arbitration, and unless
authorized by a specific statute, each party shall separately pay its own
attorneys’ fees and legal expenses.

     The arbitration provision constitutes a waiver of both parties’ right to a
jury trial and relates to the resolution of all disputes relating to all aspects
of the employer/employee relationship (except as provided in Section 10(b)
below), including but not limited to, the following claims:



  i.   Any and all common law claims, including tort and contract claims and
including wrongful discharge of employment, breach of contract, both express and
implied, breach of the covenant of good faith and fair dealing, both express and
implied, negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage and defamation;     ii.   Any and all
claims for violation of any federal, state or municipal statute, including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Age Discrimination In Employment Act of 1967, the Americans with
Disabilities Act of 1990, the Fair Labor Standards Act, the California Fair
Employment and Housing Act, the California Labor Code; and     iii.   Any and
all claims arising out of any other laws and regulations relating to employment
or employment discrimination.

     (b) Claims Excluded From Arbitration. The only claims which are excluded
from this arbitration agreement, and which shall not be subject to arbitration
are the following: claims for workers’ compensation benefits or penalties;
claims for unemployment insurance; claims for unpaid earned wages (including
associated penalties and liquidated damages); and claims for preliminary and/or
temporary injunctive relief including claims for breach or threatened breach of
Sections 2, 3, 5 and/or 7 herein. Any claims for permanent injunctive relief
shall be subject to arbitration.

     (c) Consideration. I understand that each party’s promise to resolve claims
by arbitration in accordance with the provisions of this Agreement, rather than
through the courts, is consideration for the other party’s like promise. I
further understand that I am offered employment in consideration of my promise
to arbitrate claims.

11. General Provisions.

     (a) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California, without regarding to its
conflict of laws provisions. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in California for any
lawsuit filed there against me by the Company arising from or relating to this
Agreement.

     (b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this agreement,

4



--------------------------------------------------------------------------------



 



will be effective unless in writing signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

     (c) Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

     (d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

             
Date:
           
 
           
 
           
 
           
 
           
 
      Signature    
 
           
 
           
 
      Name of Employee    
 
           
 
            Witnessed by:        
 
                      Signature        
 
                      Name        

5



--------------------------------------------------------------------------------



 



EXHIBIT A

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

                      Identifying Number     Title   Date   or Brief Description
     
 
           

                    No inventions or improvements

                    Additional sheets attached

             
 
           
 
           
Signature of Employee:
           
 
         
 
           
Print Name of Employee: 
                   

         
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870
EMPLOYMENT AGREEMENTS;
ASSIGNMENT OF RIGHTS

     “A. Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

          (1) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.

          (2) Result from any work performed by the employee for the employer.

     B. To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 



--------------------------------------------------------------------------------



 



EXHIBIT C

FormFactor, Inc.

TERMINATION CERTIFICATION

     This is to certify that I do not have in my possession, nor have I failed
to return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to FormFactor, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).

     I further certify that I have complied with all the terms of the Company’s
Agreement Regarding Employment, Confidential Information, Invention Assignment,
and Arbitration signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.

     I further agree that, in compliance with the Agreement Regarding
Employment, Confidential Information, Invention Assignment, and Arbitration, I
will preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.

     I further agree that for twelve (12) months from this date, I will not hire
any employees of the Company and I will not solicit, induce, recruit or
encourage any of the Company’s employees to leave their employment.

             
Date:
           
 
           
 
           
 
           
 
           
 
      (Employee’s Signature)    
 
           
 
           
 
           
 
      (Type/Print Employee’s Name)    

 



--------------------------------------------------------------------------------



 



EXHIBIT D

FormFactor, Inc.

CONFLICT OF INTEREST GUIDELINES1

     Business dealings that appear to create a conflict between the interests of
FormFactor and an employee are unacceptable. FormFactor recognizes the rights of
employees to engage in activities outside of their employment which are of a
private nature and unrelated to our business. However, employees must disclose
any possible conflicts so that FormFactor may assess and prevent potential
conflicts of interest from arising. A potential or actual conflict of interest
occurs whenever an employee is in a position to influence a decision that may
result in a personal gain for the employee, an immediate family member (i.e.,
spouse or significant other, children, parents, siblings) or a personal friend
as a result of FormFactor’s business dealings. Special care must be taken to
avoid the occurrence, or even the impression, of a conflict of interest.

     Although it is not possible to specify every action that might create a
conflict of interest, this Code sets forth those actions that most frequently
present problems. If you have any question whether an action or proposed course
of conduct would create a conflict of interest, you should immediately contact
an individual within the Human Resources Department or an attorney in the Legal
Department to obtain advice on the issue.

     A. Outside Employment

     FormFactor expects its full-time employees to devote their full energies to
the Company. Generally, full-time employees should not accept outside
employment. To ensure that no conflicts exist between your employment with the
Company and any outside work activities, all employees are required to obtain
written approval from the Human Resources Department before participating in
outside work activities. Employees are hired and continue in FormFactor’s employ
with the understanding that FormFactor is their primary employer and that other
employment or commercial involvement that is in conflict with the business
interests of FormFactor is strictly prohibited. In general, outside work
activities are not allowed when they:



  •   Prevent the employee from fully performing work for which he/she is
employed at FormFactor, including overtime assignments,     •   Involve
organizations that are doing or seek to do business with FormFactor, including
actual or potential vendors or customers, or     •   Violate provisions of law
or FormFactor’s policies or rules.

     From time to time, FormFactor employees may be required to work beyond
normally scheduled hours. Employees must perform this work when requested. In
cases of conflict with any outside activity, the employee’s obligations to
FormFactor should be given priority.

 

1   These Conflict of Interest Guidelines can also be found in the Company’s
Statement of Corporate Code of Business Conduct.

 



--------------------------------------------------------------------------------



 



  B.   Financial and Leadership Interests in Other Business



  1.   Holdings

     An employee and his/her immediate family may not own or hold any
significant interest in a supplier, customer or competitor of FormFactor, except
where such ownership or interest consists of securities in a publicly owned
company and that securities are regularly traded on the open market. For such
publicly traded companies, you may hold up to US$25,000 worth of stock or two
percent (2%) of the company’s outstanding shares, whichever is greater.
FormFactor may issue additional rules for officers and/or other groups of
employees.



  2.   Outside Directorships

     Vice Presidents and above may not serve as an officer or on the Board of
Directors of any other company without obtaining prior written approval from the
Compensation Committee of FormFactor’s Board of Directors. All other FormFactor
employees who wish to serve on the Board of Directors of another company must
obtain the prior written approval from both FormFactor’s Human Resources
Department and Legal Department.



  C.   Political Contributions

     FormFactor has a policy not to provide support to political candidates, to
political parties, to religious or fraternal organizations, to individuals or to
ongoing capital or endowment fundraising campaigns. An individual employee, in
his/her private capacity, may provide support of the type set forth in the
preceding sentence.



  D.   Business Gifts and Entertainment



  1.   The Avoidance of Even the Appearance of Impropriety

     FormFactor’s business practices are driven by objective standards and
established needs. To this end, because even the appearance of improprieties may
be misinterpreted, FormFactor has established strict guidelines for the offering
and acceptance of gifts, favored treatment and entertainment. All employees are
prohibited from offering or receiving gifts, except in those specific
circumstances in which all of the following criteria are met:



  •   Accepting or giving the gift does not violate applicable laws     •   The
gifts are consistent with the Gift Guidelines set forth below     •   The gifts
are not given in violation of the Foreign Corrupt Practices Act     •   The
gifts are of limited value.



  2.   Gift Guidelines

     As a basic rule and starting point, no employee may solicit or accept gifts
of significant value, lavish entertainment or other benefits from potential and
actual customers, suppliers or competitors.

     The following guidelines are provided:



  •   Gifts should not be given, accepted or solicited in which the value
exceeds US$50, with the exception of those gifts described in the next bullet
point.     •   Gifts that do not exceed US$100 in value may be given for
holidays, births, deaths, weddings or similar occasions.

 



--------------------------------------------------------------------------------



 



  •   You must disclose in writing to the Legal Department gifts falling within
any of the following parameters:



  o   All gifts given which have a value in excess of US$50.     o   All gifts
given in any 12-month period to a single entity or individual where aggregate of
all gifts exceed US$500.     o   All gifts received in any 3-month period where
the aggregate value of the gifts received exceeds US$100.



  •   Approval by a Corporate Vice President or higher-ranking executive must be
obtained to give a gift with a value greater than US$500.     •   Advance
written clearance from an attorney in the Legal Department for any gift being
given to a government employee, public official, political candidate or
political party.



   3.     Entertainment

          Entertaining customers and suppliers is permitted only for the limited
purpose of building business relationships. You should at all times act in
accordance with FormFactor’s business goals and avoid any behavior that could
even be perceived as an attempt to influence decisions, could create an
obligation to reciprocate, or could place anyone in a compromising position.
Reimbursable expenses extend only to entertainment for the benefit of
FormFactor.



  E.   Interacting With Suppliers

     FormFactor evaluates and engages with qualified suppliers (including
vendors) on an objective basis grounded in fairness. When selecting suppliers,
employees must assess each qualified supplier’s ability to provide satisfy
FormFactor’s business and technical needs and requirements. In addition,
purchasing decisions are based on the long-term cost and benefit to FormFactor.
All agreements will be negotiated in good faith and fair and reasonable between
the parties.

     FormFactor at all times treats existing suppliers, and potential suppliers,
fairly and in good faith. “Kickbacks” of any kind violate our Company’s business
ethics and policies. A kickback refers to any money, fee, commission, credit,
gift, gratuity, and thing of value, which is provided, directly or indirectly,
for the purpose of improperly obtaining or rewarding favorable treatment in
connection with a contract or business arrangement. Therefore, you should not
offer, give, solicit or accept anything of value that is, or even appears to be,
improper or irregular. You should immediately report any such conduct of which
you become aware to the Legal Department.



  F.   Reporting Potential Conflicts

An employee must promptly disclose actual or potential conflicts of interest, in
writing, to his/her supervisor, or if you are uncomfortable reporting the matter
to your supervisor, to a member of the Human Resources Department or to an
attorney in the Legal Department. Approval of the activity(ies) will not be
given unless the relationship will not interfere with the employee’s duties and
will not damage FormFactor’s relationship with any specific third party or
relationships in general.

 